Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-8, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of W. J. Gilbert, Sr. (US 2,761,709 hereinafter “Gilbert”) and further in view of Noda (US 7,390,026).
In regards to claims 1-4 and 12-15, Bird discloses a conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member (Fig. 3, pair of split glands 14); 
a second arcuate sleeve member (Fig. 3, pair of split glands 14); 
a connecting assembly (Fig. 3, 14, nuts, and bolts) coupling the first sleeve member to the second sleeve member (Fig. 3, nuts and bolts connect the pair of split glands 14) and configured to tighten the first and second sleeve members to a fluid conduit (Fig. 3) from a non-actuated position to a tightened position (Fig. 3); 
an arcuate gasket (Fig. 12, 154 and 152) configured to be positioned between the first and second sleeve members and the fluid conduit (Figs. 3 and 12); 
the gasket comprising an arcuate outer gasket layer (Fig. 12, 154) and a separate arcuate inner gasket layer (Fig. 12, 152); 
the outer gasket layer having an inner circumferential surface (Fig. 12, surface of 154 in abutment with surface 170 of 152) and an outer circumferential surface (Fig. 12, outer surface defined by the outer circumferential ribs 200); 

the inner and outer gasket layers configured to be selectively disengaged from each other (Fig. 12).
Bird does not expressly disclose the gasket that is a radial-split gasket and the inner gasket having a plurality of separate circumferentially spaced apart retaining protrusions radially interfacing between the inner and outer gasket layers at different circumferential locations about the longitudinal axis and received within a plurality of separate circumferentially spaced apart cavities in the outer gasket. 
Gilbert teaches a split gasket (Fig. 6, slit 57) and the slit in the gasket has an advantage of assembling around a shaft without having to remove the shaft.
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird to include a slit in order to have the advantage of assembling a gasket around an object without having to move the object as taught by Gilbert in 4:57-67.
Noda teaches an outer surface of an inner gasket (Fig. 2, gasket at 28) having a plurality of separate circumferentially spaced apart retaining protrusions (Fig. 2, 28 are separate circumferentially spaced retaining protrusions) radially interfacing between the inner layer and an outer layer at different circumferential locations (Fig. 2, 28 interface at different circumferential locations) about the longitudinal axis and received within a plurality of separate circumferentially spaced apart cavities (Fig. 2, cavities 27 of an outer gasket receives 28).

In regards to claims 5 and 16, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claim 1, and Bird further discloses the outer circumferential surface of the outer gasket layer comprises an inwardly extending circumferential groove (Fig. 12, at 160 is an inwardly extending groove relative to the outer circumferential ribs 200).  
In regards to claims 7 and 19, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses the outer gasket layer has a maximum axial width (Fig. 12, width between opposite axial ribs 200) and the inner gasket layer has a maximum axial width less than the maximum axial width of the outer gasket layer (Fig. 12, width 178b is part of the inner gasket and has a maximum axial width less than the indicated outer gasket maximum axial width).  
In regards to claims 8 and 18, Bird, Gilbert, and Noda discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses: 
the inner circumferential surface of the outer gasket layer comprises a plurality of inwardly extending circumferential channels (Fig. 12, channels of 154 at both 176c) therein; 3 9023457_1Application No. 15/829,645 Amendment dated July 20, 2020 Reply to Office Action dated May 20, 2020 

the circumferential channels of the outer gasket layer configured to receive the circumferential splines of the inner gasket layer (Fig. 12, 176c receives 178c).  

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Noda teaches a single layer gasket and a metal housing 21 and there is no basis to look to Noda to solve problems with multiple-layered gasket seals, however, the Examiner respectfully disagrees because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the primary reference Bird teaches an inner gasket and outer gasket connected by single circumferential projections and Noda teaches a connecting feature between annular layers by separate circumferential projections. Therefore, Noda would suggest to one of ordinary skill in the art that interlocking annular layers can be achieved by separate circumferential projections rather than a single circumferential projection. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant attempts to attack the reference Gilbert individually where the rejection relied on Bird in view of Gilbert and Noda for teaching the plurality of separate circumferentially spaced apart retaining cavities. Therefore, the applicant’s arguments are found unpersuasive.
In response to applicant’s argument that Bird does not teach a gasket layer having a plurality of separate circumferentially spaced apart retaining cavities, however, the applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant attempts to attack the reference Bird individually where the rejection relied on Bird in view of Gilbert and Noda for teaching the plurality of separate circumferentially spaced apart retaining cavities. Therefore, the applicant’s arguments are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679